Citation Nr: 0732652	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  98-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
May 1974.  He died in December 1997.  The appellant is the 
veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

When the appellant's case was before the Board in January 
2000 and in November 2004, it was remanded for further 
development.  

In March 2006, the Board granted service connection for cause 
of the veteran's death and remanded the issue of service 
connection for chronic obstructive pulmonary disorder (COPD) 
for accrued benefits purposes.  

The matter was then returned to the Board which, in June 
2007, requested an independent medical expert opinion.  This 
opinion was afforded in July 2007 and associated with the 
veteran's claims file.  


FINDINGS OF FACT

The veteran's COPD is shown to have had its clinical onset 
during his extensive period of active military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
veteran's disability manifested by COPD was due to disease or 
injury that was incurred in active service, for the purpose 
of the payment of  accrued benefits.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but given the favorable 
action taken below, the Board finds that no discussion of the 
VCAA at this point is required.  


II.  Entitlement to accrued benefits.

Here, the appellant contends that she is entitled to accrued 
benefits on the basis of service connection for a respiratory 
disorder.  

In this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the veteran was entitled at the time of the 
veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  By statute, 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 
38 C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  

Generally, only evidence contained in the claims file at the 
time of the veteran's death will be considered when reviewing 
a claim for accrued benefits.  This includes service 
department and VA medical records, which are considered to be 
constructively in the claims file at the date of death, even 
though they may not physically be in the file until after 
that date.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).   
See also VAOPGCPREC 6-93 and 12-94 and Conary v. Derwinski, 3 
Vet. App. 109 (1992) regarding certain financial information.  

In addition, the regulations provide that service connection 
may be established for disability resulting from injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Finally, the Board notes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to Agent Orange during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  

In this case, the RO received the veteran's claim for service 
connection for a respiratory disorder, claimed as COPD, to 
include as a result of herbicide exposure in June 1997, just 
prior to the veteran's death.  

In January 1998, the RO received the appellant's DIC claim, 
following the veteran's death in December 1997.  Pursuant to 
VA law and regulation, a claim for dependency and indemnity 
compensation will also be considered a claim for accrued 
benefits.  38 U.S.C.A. § 5101(b)(1) (West 2002); 38 C.F.R. § 
3.152(b)(1) (2006).

In rating decisions dated in January 1998, the RO denied the 
appellant's claims for DIC and accrued benefits.  However, in 
light of the favorable action taken by the Board in March 
2006, in granting service connection for cause of the 
veteran's death, the Board found that additional development 
was necessary in order to decide this claim.  The matter was 
then remanded in order for the RO to readjudicate the claim 
for accrued benefits in light of the favorable action taken 
by the Board.  

When the matter was returned to the Board, the Board, in June 
2007, requested an independent medical expert opinion 
regarding the question of whether the veteran's COPD was 
etiologically related to his period of active duty service.  

In doing so, the Board noted that a review of the veteran's 
service medical records reflected frequent treatment for 
pulmonary symptomatology.  The treatment addressed bronchitis 
in November 1948; acute bronchitis, rule out pneumonia, in 
September 1958; and acute bronchitis, possible early left 
upper lobe pneumonia, and lung wheezes in September 1959.  

Also, the chest x-ray studies from September 1958 revealed 
accentuated bronchovascular markings in both lung fields, 
more so in the left upper lobe.  However, the subsequent 
chest x-ray studies from September 1959 and December 1974 
revealed no abnormalities.  

Following service, the veteran's lung problems were first 
noted in July 1985, and a diagnosis of COPD was indicated in 
a report of VA hospitalization from November to December 1987 
and in several hospital reports from 1997, within the year 
just prior to the veteran's death.  The veteran was also 
treated for left lower lobe pneumonia.  

This medical expert submitted his report dated July 2007, 
which was then associated with the veteran's claims file.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  

The veteran's medical history was noted, to include his lung 
conditions in service and his diagnosis of COPD in July 1985.  
The examiner then stated that "COPD [began] with 
abnormalities in the small airways with reduced ability to 
clear infections and secretions and often results in 
bronchitis.  It [might] be due to noxious stimuli including 
cigarette smoking.  The veteran did present with 3 episodes 
of bronchitis from 1948 to 1959 and those episodes [might] 
have been early signs of COPD. Late onset asthma [could] 
occur and with noxious stimuli, it [might] present as 
asthmatic bronchitis.  Over years the airways [might] be 
remodeled with resultant COPD.  This [might] have been the 
case in this veteran as well."  The examiner then concluded 
by finding that "[b]ased on the above, [he was] of the 
opinion that it [was] at least as likely as not that this 
veteran's COPD was etiologically related to his period of 
active duty service which lasted over thirty years."  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for COPD for 
accrued benefits purposes.  

In this case, the Board finds that, while the veteran did 
serve in the Republic of Vietnam from February 17, 1970 to 
January 7, 1971, presumptive service connection is not 
available in this case.  In this regard, the Board notes that 
COPD is not one of the diseases set forth in 38 C.F.R. 
§ 3.309(e) warranting presumptive service connection for 
Agent Orange exposure.  

However, the evidence does indicate that the veteran suffered 
several incidents of bronchitis from1948 to 1959 and the July 
2007 medical expert, who reviewed the veteran's claims file 
in connection with his opinion, stated that those episodes 
may have been early signs of COPD.  This examiner concluded 
that it is at least as likely as not that this veteran's COPD 
was etiologically related to his period of active duty 
service.  

Based on the record as a whole, the Board finds that the 
evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports an award of service connection for 
COPD for accrued benefits purposes.  The appeal to this 
extent is granted.  



ORDER

Service connection for COPD, for accrued benefits purposes, 
is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  




Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643


(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


